Court of Appeals
                         Sixth Appellate District of Texas

                                   JUDGMENT


Barber Family Corporation, Appellant                  Appeal from the County Court at Law of
                                                      Cass County, Texas (Tr. Ct. No. CCL-07-
No. 06-22-00060-CV          v.                        C-222). Memorandum Opinion delivered
                                                      by Chief Justice Morriss, Justice Stevens
Neotis Roberson, Appellee                             and Justice van Cleef participating.



       As stated in the Court’s opinion of this date, we find that the appeal should be dismissed
for want of jurisdiction. Therefore, we dismiss the appeal.
       We further order that the appellant, Barber Family Corporation, pay all costs incurred by
reason of this appeal.



                                                      RENDERED OCTOBER 7, 2022
                                                      BY ORDER OF THE COURT
                                                      JOSH R. MORRISS, III
                                                      CHIEF JUSTICE

ATTEST:
Debra K. Autrey, Clerk